DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,3-4,8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Chait (US 20100009133) teaches a multi-material 3D object printing method, comprising steps; randomly generating at least one group of area print data based on each group of area information of a target object, performing and stacking layer by layer printing to form a 3D object  (boundary region between two materials designed to be random pattern, P0013, P0018).  Chait further teaches wherein each group of area information comprises at least a quantity N of pixels, M types of materials, and a proportion of each material, comprised in a corresponding area of the area information wherein the M types 20 of materials are associated with the area print data and the area print data is generated by: randomly generating M-1 groups of area print data according to each group of area 25 information where each group comprises M types of materials (P0015, random material distribution, P0018, a quantity of pixels make up the single group of area print data [M-1=1] , 2 types of materials [M=2]and a proportion of each as shown in Figs. 14-15 for example). However, wherein the M types of materials are associated with the area print data, and the M types of materials comprise a first material, a second material, ..., an (M-2)th material, an (M-1)th material, and an Mth material, wherein associating an (M-1)th group of area print data in the M-1 groups of area print data with the (M-1)th material and the Mth material including:  generating new complementary area print data from the (M-1)h group of area print data; and a2. associating the (M-1)th group of area print data and the complementary area print data with the (M-1)th material and the Mth material is novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741